Citation Nr: 0526879	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  99-17 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.  
His DD 214 shows the Combat Infantry Badge and Purple Heart 
were authorized or awarded and that his specialty number and 
title was 11B20 Light Weapons Infantryman.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied service connection for bilateral 
hearing loss.

In January 2005 the Board remanded the case for a VA 
examination and medical opinion.
FINDINGS OF FACT

1.  Hearing loss was not manifest during service and an 
organic disease of the nervous system was not manifest within 
one year of separation from service.

2.  Competent evidence of a nexus between bilateral hearing 
loss disability and service is not of record.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for bilateral hearing loss.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate his claims.  The Board concludes that 
the discussions in the rating decision, the statement of the 
case (SOC), and supplemental statement of the case (SSOC) 
informed the appellant of the information and evidence needed 
to substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from August 2003, explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SSOC issued in January 2003.  
The basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to the duty to assist and notification requirements.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(US. Vet. App. April 14, 2005), the United States Court of 
Appeals for Veterans Claims (Court), citing Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim.  A VCAA notice was not 
provided to the appellant before the RO decision regarding 
his claim for benefits.  However, the original RO decision on 
the issue on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the appellant of a law 
that did not yet exist.  Moreover, in Mayfield the Court 
noted that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The veteran 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

In Mayfield the Court also, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case a letter dated August 2003 
specifically requested the appellant to "[p]lease send [the 
RO] any additional information or evidence."  Therefore, the 
Board finds that the letter as a whole complied with the 
fourth element.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains VA service medical records and 
private medical records.  The veteran was afforded a VA 
examination.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2004).  Service connection for an organic 
disease of the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002); 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or another physical or 
mental defect.").  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Factual Background

Initially the Board notes that the veteran served during the 
Vietnam War assigned to an armored unit and he now claims 
that his bilateral hearing loss is due to a grenade explosion 
which earned him a Purple Heart.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) are for application.  The Board 
accepts that the appellant was exposed to noise and he may 
have noticed a decrease in auditory acuity at that time.

In a separartion physical of June 1969 the veteran had normal 
hearing and his ears were noted as normal.

The puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
X
15
LEFT
5
0
0
X
10

He reported that he did not have a history of hearing loss.

In a VA 9 form of August 1983, the veteran stated that he had 
lost almost seventy-five percent of hearing in his right ear.  

At an RO hearing held on January 2000, the veteran stated 
that the veteran testified that he had a hearing test for the 
first time after service in 1973 and that it showed extensive 
loss of hearing in his right ear.  

VA medical records of November 2002 show that the veteran had 
moderate to mild hearing loss on the right ear and mild 
hearing loss on the left ear.  

In January 2005, the Board remanded the case for a VA 
examination and opinion.

VA audiological examination of February 2005 indicated that 
the puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
50
45
35
LEFT
20
20
30
30
25

Speech recognition was 92 percent in the right ear and 100 
percent in the left ear.  The examiner noted that the veteran 
had moderately severe to mild upward sloping sensorineural 
hearing loss on the right ear.  The left ear was within 
normal limits through 4000 Hertz, with mild to moderately 
severe sensorineural hearing loss at 6000 and 8000 Hertz.

After a review of the veteran's medical history and claims 
file, the examiner opined that "it would appear that the 
veteran's current right-sided hearing loss and right sided 
tinnitus occurred subsequent to separation from service, most 
likely in 1974.  The most likely etiology of the veteran's 
current right-sided hearing loss and right sided tinnitus 
would be a viral sudden hearing loss that occurred five years 
subsequent to separation from service.  Although the veteran 
feels that the grenade explosion that occurred in 1968 
contributed to his right-sided hearing loss and right sided-
tinnitus, this would not be substantiated from review of 
available service medical records."

Analysis

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for bilateral hearing loss 
disability.  The Court has held that in order to establish 
service connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board first notes that, although the veteran is claiming 
bilateral hearing loss, the evidence of record shows the 
veteran's left ear hearing loss does not qualify as a 
disability under the provisions of 38 C.F.R. § 3.385.  
Therefore, regardless of the provisions of 38 U.S.C.A. § 1110 
or 1154, in the absence of proof of a current disability, 
service connection may not be granted.  However, the evidence 
does show that the veteran's right ear hearing loss is 
considered a disability under the same provision.  

The veteran has alleged that his hearing loss is a 
consequence of noise exposure while in combat, specifically 
due to a grenade explosion.  Considering the provisions of 
38 C.F.R. § 1154(b), which are for application, the Board 
finds that the veteran was exposed to noise during service.  
However, there is no competent evidence of a nexus between 
the veteran's service and his current right-sided hearing 
loss.  

The competent evidence of record shows that right sided 
hearing loss was first manifested more than a year after 
service.  The veteran's hearing was normal at separation in 
1969.  At an RO hearing of January 2000 the veteran stated 
that he had an audiological exam in 1973 which showed severe 
hearing loss on the right ear.  This was more than 3 years 
after separation.  

In the VA examination the claims file was reviewed.  The 
examiner issued an opinion stating: "it would appear that 
the veteran's current right-sided hearing loss and right 
sided tinnitus occurred subsequent to separation from 
service, most likely in 1974. . . The most likely etiology of 
the veteran's current right-sided hearing loss and right 
sided tinnitus would be a viral sudden hearing loss that 
occurred five years subsequent to separation from service."  
The examiner also opined that the veteran's opinion of a 
relationship to the combat incident was not substantiated.

In sum, right side hearing loss was not demonstrated during 
service.  From 1969 to 1973, there was no record of 
complaints, findings, treatment, or diagnosis of bilateral 
hearing loss.  Thus, continuity of symptomatology was not 
shown after service.  The competent evidence of record shows 
that current right side hearing loss disability is not 
related to service.

Bilateral hearing loss disability was not manifest during 
service or for many years thereafter.  The VA examiner's 
opinion is competent.  It is uncontradicted by any other 
competent opinion.  The veteran's assertion of hearing loss 
disability due to in-service noise exposure is not supported 
and is not competent.

The Board again notes that the provisions of section 1154 
have been considered and resolved in favor of the appellant.  
Although section 1154 relaxes an evidentiary requirement as 
to what happened then, the section does not address the 
question of either current disability or a nexus to service.  
Beausoleil v. Brown, 8 VA 459 (1996).

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for bilateral hearing loss.  Because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply.  38 
U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). See also 38 C.F.R. § 3.102 (2002).

ORDER

Service connection for bilateral hearing loss disability is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


